           Case 2:19-cv-05394-DLR-DMF Document 19 Filed 09/14/20 Page 1 of 2




1    Alexander J. Lindvall (#034745)
     CITY OF MESA ATTORNEY’S OFFICE
2    MS-1077
     P.O. Box 1466
3    Mesa, Arizona 85211-1466
     Telephone: (480) 644-2343
4    mesacityattorney@mesaaz.gov
5    Attorneys for Defendant de Vries
6                          IN THE UNITED STATES DISTRICT COURT
7                                FOR THE DISTRICT OF ARIZONA
8    Preston Seidner,                                       Case No. 2:19-CV-05394-DLR
9                               Plaintiff,

10          v.                                           NOTICE OF FILING AND SERVICE
                                                         OF NON-ELECTRONIC EXHIBITS
11   Jonathan de Vries,

12                              Defendant.

13

14          Defendant de Vries gives notice, pursuant to the Court’s Order dated August 20, 2020

15   [Doc. 18], that they are filing the AXON Exhibit.

16          The non-electronic exhibit is attachment to Defendant’s Statement of Facts in Support of

17   Motion for Summary Judgment filed with the Court on August 20, 2020 [Doc. 15].

18          Defendant de Vries mailed two copies of these exhibits to the Clerk of the Court and one

19   copy to Plaintiff.

20

21          DATED this 14th day of September, 2020.

22
                                                  CITY OF MESA ATTORNEY’S OFFICE
23

24
                                                  Alexander J. Lindvall
25                                                Assistant City Attorney
           Case 2:19-cv-05394-DLR-DMF Document 19 Filed 09/14/20 Page 2 of 2




1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on September 14, 2020, I electronically transmitted the attached
3    document to the Clerk’s Office using the CM/ECF System for filing, and I served the attached
4    document by U.S. Mail on the following, who is not a registered participant of the CM/ECF
5    System:
6    Preston Seidner, #173251
     Arizona State Prison Complex – Yuma
7    Cibola Unit 6-C-8
     PO Box 8909
8    San Luis, AZ 85349
     Pro Se Plaintiff
9
     /s/ Toni Aglialoro
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                 -2-
